MaRsham,, J.
It is considered that tbe judgment rendered in this case must be affirmed, if for no other reason, because tbe condition upon which Mrs. Fruit promised to endow a professorship in tbe U. S. Grant Memorial University has not been complied with. Tbe sole consideration contemplated for sucb promise was performance by tbe corporation of sucb condition. Total failure on its part respecting sucb performance leaves sucb promise without any consideration to support it. A careful reading of tbe evidence found in tbe record, after giving due weight to that which tbe court rejected — waiving for that purpose the question of whether tbe ruling in respect to sucb evidence was proper or not — fails to *266satisfy us that the findings of fact, to the effect that the donee never accepted Mrs. Fruit’s promise to endow a chair of practical theology in its university by an unconditional executed promise to establish such chair as the donor understood was to be done as a condition precedent to her being bound by her promise, are contrary to the clear preponderance of the evidence. We must give to the language of the writing which Mrs. Fruit signed and transmitted to the donee a reasonable construction. The words “said chair to be named at once on condition,” etc., were doubtless intended to require more than merely going through the empty ceremony of giving the name “Eev. John Bean” to a jsrofessorship. The idea in the mind of Mrs. Fruit in all reasonable probability was that her promised donation should secure either the immediate naming of a chair or professorship already existing, or the establishment of a professorship at once and naming the same, filled or to be filled by a person having active duties of an educational character to perform in the donee’s college of theology. If Garvin, who obtained Mrs. Fruit’s promise, was at the time thereof acting in good faith, he must have been of the same mind. The idea cannot be seriously indulged in that the parties to the transaction contemplated that Mrs. Fruit was to donate $10,000 to the corporation for the empty honor of having a vacant professorship in the theological school called the “Eev. John Bean” chair, or to have her promised bounty remain useless as regards practical work in the university till the donee should be able to accumulate a fund by additional donations large enough, in its judgment, to compensate a person for occupying the" chair and performing the duties incident thereto; much less that one fifth of the money contributed by her was to be diverted to the private use of Garvin. There does not seem to be any reasonable construction of the words “said chair to be named . . .' at once on condition,” etc., other than that they at least called for the performance by the *267donee of sucb acts as would speedily'establish in the donee’s college of theology an active professorship called the “Reverend John Bean” chair. That was not done. It is evident that the donee, either in good faith or bad faith, acted upon the theory that the condition of Mrs. Eruit’s promise required it only to confer the name “Rev. John Bean” on a professorship in the theological department in the university, regardless of whether the chair should ever be established for any practical purpose or not; that it was competent for the corporation to use the endowment fund in any way it might see fit, so long as the empty honor was bestowed of naming a professorship the “Rev. John Bean Chair,” regardless of whether it was then or ever should be established for practical purposes. Mrs. Eruit’s scheme seems unmistakable. The view that it contemplated the mere empty honor of the naming of an empty chair to remain unoccupied is so absurd that we must conclude thát she never intended to donate $10,000 or any other sum for any such purpose, and that if her donee acted upon the assumption that she did, it did not act in good faith. As we look at the matter the donee has wholly failed to comply with the condition affixed by Mrs. Emit to her piumise, and hence that such promise never ripened into a binding contract.
By the Gourt. — The judgment is affirmed.